Citation Nr: 0843142	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  03-15 207	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to a compensable disability rating for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision, which continued a 
noncompensable disability rating for the veteran's right ear 
hearing loss, and a March 2004 rating decision (issued in 
April 2004), which, inter alia, denied service connection for 
left ear hearing loss.  Both rating decisions were by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This matter was initially before the Board in November 2006, 
at which time it denied service connection for depressive 
disorder NOS and vertigo, both as secondary to hearing loss 
of the right ear, and remanded the issues of service 
connection for left ear hearing loss and increased disability 
rating for right ear hearing loss.  The issues of hearing 
loss in the right and left ear have returned to the Board and 
are again ready for appellate action.

In a May 2006 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  
However, the veteran did not perfect an appeal of this 
additional claim by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2007).  Therefore, this issue is not before the Board.

In October 2007, the veteran moved to Florida, and 
jurisdiction of his claims folder was transferred to the RO 
located in St. Petersburg, Florida.  This transfer has been 
noted on the title page.  




FINDINGS OF FACT

1.  There is no competent and probative medical evidence that 
the veteran had hearing loss in the left ear during service 
or one year after service, or for many years thereafter.

2.  There is no competent evidence of a link between the 
veteran's left ear hearing loss and his period of active 
military duty.

3.  At worst, the veteran has Level VI hearing loss in the 
right ear.


CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).   

2.  The criteria for a compensable disability rating for 
hearing loss in the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  
VCAA letters from the RO to the veteran dated in April 2002, 
January 2004, September 2005, and December 2006.  These 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his service-connection claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in a May 2006 VCAA letter, the RO further advised 
the veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decisions in July 
2002 and April 2004.  However, both the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in April 2002, 
January 2004, and September 2005, followed by subsequent VCAA 
and Dingess notice in May 2006 and December 2006, the RO 
readjudicated the claim in a May 2008 SSOC.  Thus, the timing 
defect in the notice has been rectified.

However, with respect to the veteran's increased-rating claim 
for his right ear, as the case here, a content error exists 
in that no VCAA notice of record was sent in compliant with 
the Court's recent decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vasquez, the Court recently held 
that, at a minimum, a 38 U.S.C.A. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, no VCAA notice letter of record that complies with the 
required elements listed above was sent.  In this regard, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  

In this vein, the veteran and his representative have 
provided statements throughout the course of the appeal 
regarding the specific symptomatology of his disabilities, 
such as the difficulty in hearing he experiences and the 
necessity for him to wear a hearing aid.  See, e.g., notice 
of disagreement (NOD) dated in October 2002, VA Form 9 dated 
in November 2004, and statement from Mr. F.S. dated in 
November 2005.  Therefore, any content defect was cured by 
the actual knowledge of the veteran as to the symptoms 
required for a higher rating for his hearing loss. Moreover, 
the veteran was notified of the criteria for a higher rating 
for his disability by way of an April 2003 SOC and SSOCs 
dated in June 2004 and September 2005, such that a reasonable 
person should have been aware of the criteria.  In short, the 
content error here does not affect the essential fairness of 
adjudication of this case, and is not prejudicial. 

With respect to the duty to assist, the RO has obtained the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records dated from 1989 to 
2005.  The veteran also provided private medical treatment 
records.  Moreover, the RO provided the veteran with VA 
examinations in April 2002 and September 2003 in connection 
with his claims.  The veteran was also scheduled for a VA 
examination in March 2008, but he failed to show for that 
examination.  Further, the veteran and his representative 
have submitted several statements as support of his claims, 
and the veteran indicated in June 2004 that he has no more 
evidence to submit in substantiation of his claims.  Thus, 
there is no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its November 2006 remand.  Specifically, 
the RO was instructed to provide the veteran with an 
audiological examination of both of his ears to determine the 
extent, nature, severity, and etiology of his left ear 
hearing loss, if any, and to determine the nature and 
severity of the veteran's right ear hearing loss.  The Board 
finds that the RO has complied with these instructions by 
scheduling for the veteran a VA audiology examination in 
March 2008.  Stegall v. West, 11 Vet. App. 268 (1998).  
However, the veteran failed to show for the examination. 

Analysis - Left Ear Hearing Loss

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran claims his current left ear hearing 
loss is the result of his military service in Vietnam.  See 
statement from Mr. F.S. dated in November 2005.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, an April 2002 VA audiogram assessed the 
veteran with moderate to profound sensorineural hearing loss 
in the left ear.  The April 2002 audiogram results for the 
left ear showed pure tone thresholds, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
LEFT
55
55
60
80
100

Speech recognition score in April 2002 was 72 percent in the 
left ear.

A September 2003 audiology report from the Audiology Clinics 
of Puerto Rico also assessed the veteran with severe hearing 
loss in the left ear.  Subsequently, a September 2003 VA 
audiogram assessed the veteran with moderate to severe 
sensorineural hearing loss in the left ear.  The September 
2003 audiogram results for the left ear showed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
50
60
60
80
85

Speech recognition score was 70 percent in the left ear at 
the time of the September 2003 audiogram.  Thus, there is 
sufficient evidence of current hearing loss in the left ear.  

However, there is no evidence in the veteran's STRs of 
complaints, treatment, or diagnosis of hearing loss in the 
left ear during his years of active service, even though he 
was treated a few times for left ear pain that was associated 
with viral meningitis.  Significantly, although the 
separation examination reflects a notation of ear trouble, 
the separation examination noted no problems with hearing 
loss. Moreover, a consultation with an ear, nose, and throat 
(ENT) specialist prior to induction in January 1967 revealed 
normal hearing and the veteran was deemed fit for enlistment.  
Thus, the Board must find that the STRs, as a whole, provide 
negative evidence against this claim, as they show neither 
complaints nor evidence of any left ear hearing loss.  

Post-service, there is no medical evidence of hearing loss 
prior to November 1989, when the veteran was first diagnosed 
with sensorineural hearing loss, although no audiogram 
results were documented at that time.  In January 1990, the 
veteran was afforded an audiogram, with results for the left 
ear showing pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
40
55
65
65
65

In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It follows, 
therefore, that the Board finds no evidence of hearing loss 
in the left ear or other chronic disease within one year 
after the veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for sensorineural 
hearing loss is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

The Board also finds that there is no evidence of non-chronic 
hearing loss in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  As already mentioned, there is no evidence 
of diagnosis or treatment for, hearing loss until November 
1989, 20 years after the veteran's separation from active 
service.  Moreover, although the veteran is competent to 
report difficulty hearing since the time of discharge and 
worsening symptoms of hearing loss over the years, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of hearing loss until decades after 
discharge, indications that support the finding that there is 
no evidence of hearing loss right after discharge.

As to a nexus between the veteran's current hearing loss in 
the left ear and his active military service, no medical 
evidence supports this assertion.  See Boyer, 210 F.3d  1351; 
Maggitt, 202 F.3d 1370.  Specifically, post-service VA 
medical records do not link his left ear hearing loss to 
service; these medical reports simply do not in any way 
associate the veteran's left ear hearing loss with his 
military service.  The Board also emphasizes that the veteran 
was scheduled for a VA audiology examination in March 2008 in 
order to assess the nature of his left ear hearing loss and 
to determine any link between his hearing loss and military 
service, but the veteran failed to show for the examination 
as scheduled.  The burden lies on the veteran to cooperate 
with VA.  While VA has a statutory duty to assist the veteran 
in developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Thus, there is no medical evidence of a link between the 
veteran's left ear hearing loss and military service.  
Overall, available post-service medical records provide very 
negative evidence against his left ear hearing loss claim as 
they reveal hearing loss that began decades after service 
with no connection to service.

The Board emphasizes that although the veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current left ear hearing loss, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Analysis - Right Ear Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
August 2000) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R § 3.383.  38 C.F.R. § 4.85(f).  

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

38 C.F.R. § 3.86(a) specifies that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 3.86(a).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Here, the veteran seeks a compensable disability rating for 
hearing loss in his right ear, which is currently evaluated 
as zero percent disabling under Diagnostic Code 6100.  38 
C.F.R. § 4.85.  This rating is effective from July 11, 1969. 

In connection with his claim for a compensable rating for 
right ear hearing loss, the veteran was afforded a VA 
audiology examination in April 2002.  At the time of the 
April 2002 examination, puretone thresholds for the right 
ear, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
60
60
65
75
85

The average puretone threshold was 74 in the right ear.  
Speech audiometry revealed speech recognition ability of 70 
percent in that ear.  The results were interpreted as showing 
moderately severe to severe sensorineural hearing loss in the 
right ear.  

In this case, applying the results for the right ear from the 
April 2002 VA examination to Table VI yields a Roman numeral 
value of VI.  Additionally, in accordance with 38 C.F.R. § 
4.85(f), the left ear receives a Roman numeral value of I as 
it is not service-connected, even though hearing loss has 
been assessed in that ear.  Applying these values to Table 
VII, the Board finds that the veteran's hearing loss would 
actually be evaluated as noncompensable (zero percent 
disabling), which is his current rating.  

However, because the April 2002 audiogram results for 
veteran's right ear show that the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, 38 C.F.R. § 3.86(a) and Table 
VIA are applicable to the veteran's right ear.  In that 
regard, applying the results for the right ear from the April 
2002 VA examination to Table VIA also yields a Roman numeral 
value of VI for the right ear.  A Roman numeral value of I is 
applied to the left ear as indicated above.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss would still be evaluated as noncompensable (zero 
percent disabling), his current rating.  

The veteran was afforded another VA audiology examination in 
September 2003.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
65
65
70
75
85

The average puretone threshold was again 74 in the right ear.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear.  In this case, applying the results 
from the September 2003 VA examination to Table VI again 
yields a Roman numeral value of VI for the right ear.  A 
Roman numeral value of I is applied to the left ear as 
indicated above.  Applying these values to Table VII, the 
Board finds that the veteran's hearing loss would be 
evaluated as zero percent disabling, showing no worsening of 
his bilateral hearing loss.  38 C.F.R. § 4.7 

Here, the Board again notes that the September 2003 audiogram 
results for veteran's right ear show that the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more; thus, 
38 C.F.R. § 3.86(a) is again applicable to the veteran's 
right ear.  In that regard, applying the results from the 
September 2003 VA examination to Table VIA again yields a 
Roman numeral value of VI for the right ear.  A Roman numeral 
value of I is applied to the left ear as indicated above.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss would still be evaluated as 
noncompensable (zero percent disabling), which is his current 
rating, and which again indicates no worsening of the 
veteran's bilateral hearing loss.  38 C.F.R. 
§ 4.7.

The Board acknowledges that there is no current VA audiology 
examination of the veteran's right ear to indicate whether 
the veteran's right ear hearing loss has worsened since the 
September 2003 VA examination.  However, it should be noted 
that the veteran was scheduled for a VA examination of his 
right ear in March 2008, but he failed to show for the 
examination as scheduled.  

Consequently, the preponderance of the evidence is against a 
compensable disability rating for the veteran's right ear 
hearing loss.  38 C.F.R. § 4.3.  

The Board adds that there has never been an occasion since 
the effective date of his award when the veteran's right ear 
hearing loss has exceeded the current rating assigned by the 
RO.  Thus, there is no basis for further "staging" of his 
rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  






ORDER

Service connection for hearing loss in the left ear is 
denied.

A compensable disability rating for hearing loss in the right 
ear is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


